Exhibit 23.3 Ralph E. Davis Associates, Inc. 1717 St. James Place, Suite 460 Houston, TX 77056 June 2, 2011 Recovery Energy, Inc. 1515 Wynkoop Street, Suite 200 Denver CO 80202 Attention:Jeffrey Beunier Dear Jeff: RE Davis hereby consents to being named in the Registration Statement on Form S-1 being filed by Recovery Energy, Inc. on or about June 2, 2011 and to the filing of our report dated February 24, 2011 as an exhibit to the Registration Statement. Sincerely, Ralph E. Davis Associates, Inc. /s/Allen C. Barron Allen C Barron, P.E. President
